DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record fails to teach or suggest a light modulation system comprised of, in part, a projector shield comprising: a black metalized portion configured to form a cutoff line in the light projection; a transparent optic protruding from the projector shield into the light projection, wherein the transparent optic is configured to redirect a portion of the light projection; and an outer lens configured to invert the light after passing the projector shield. Claims 2-10 are allowed due to their dependency upon claim 1. 
Regarding claim 11, the prior art of record fails to teach or suggest a projector shield for a vehicular headlamp comprised of, in part, a black metalized portion configured to block a portion of projected light; a clear metalized portion coupled to the black metalized portion; and a clear obelisk optic coupled to the clear metalized portion, the clear obelisk optic comprising: a base protruding from the clear metalized portion; and a tip protruding from the base, wherein the base is configured to allow a first portion of light to pass therethrough for projecting from the headlamp, and the tip is configured to refract a second portion of light for preventing the second portion of light from exiting the vehicular headlamp. Claims 12-15 are allowed due to their dependency upon claim 11. 
Regarding claim 16, the prior art of record fails to teach or suggest a clear obelisk optic comprised of, in part, a transparent optic extending from a projector shield of a headlamp, the transparent optic comprising: a tip portion having four sides angled inwardly; and a base portion configured to support the tip portion; wherein the tip portion and the base portion together form an obelisk shape; and wherein the tip portion is configured to redirect a first portion of light for preventing the first portion of light from exiting the headlamp, and the base portion is configured to allow a second portion of light to pass therethrough for projecting from the headlamp. Claims 17-20 are allowed due to their dependency upon claim 16.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875